Citation Nr: 0218663	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether the injuries sustained by the veteran in a July 
1997 motor vehicle accident were incurred as a result of 
his own willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had honorable active service from April 1967 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1998 
administrative decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO) 
which found that the veteran's injuries sustained in a 
motor vehicle accident were due to his own willful 
misconduct.

The Board notes that the veteran requested a BVA hearing 
at the St. Louis, Missouri RO on his VA Form 9.  He 
confirmed this request in October 2000, stating that he 
wanted a Travel Board hearing before a Member of the Board 
at the RO.  However, the veteran failed to appear for the 
hearing.  There are no other outstanding hearing requests 
of record, and the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).

In a March 2001 Board decision, the issues of entitlement 
to service connection for a back disorder and entitlement 
to compensation under 38 U.S.C.A. § 1151 were remanded for 
additional development.  The development was accomplished 
to the extent possible and the case has now been returned 
to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  On July 8, 1997, the veteran was involved in a motor 
vehicle accident, and as a result, he sustained a closed 
head injury and neck fracture.

3.  The veteran's actions in connection with the July 8, 
1997 motor vehicle accident involved deliberate or 
intentional wrongdoing with knowledge of or wanton 
disregard of its probable consequences, and said actions 
were the proximate cause of his injuries.  


CONCLUSION OF LAW

The injuries sustained by the veteran in July 1997 
resulted from the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1110, 1521, 5103A, 5107(b), 5108 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.1(n), 3.301(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for pension 
benefits on the basis of injuries sustained in a motor 
vehicle accident.  In particular, the veteran claims that 
the injuries he sustained in a July 1997 motor vehicle 
accident were not the result of his own willful 
misconduct, and thus, he is entitled to nonservice-
connected pension benefits.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statement of the case, and the 
supplemental statements of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claim was denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
a finding that his injuries were not the result of willful 
misconduct.  In addition, the rating decision, statement 
of the case, and supplemental statements of the case 
included the criteria for determining what activities 
constitute willful misconduct, as well as other 
regulations pertaining to his claims.  Letters to the 
veteran, from the RO, notified the veteran as to what kind 
of information they needed from him, and what he could do 
to help his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what 
evidence the VA would attempt to obtain).  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
In this regard, the veteran's service medical records, 
private medical records, and police reports have been 
obtained.  In addition, the RO, pursuant to the Board's 
remand, requested additional information from the veteran.  
However, the appellant failed to submit any additional 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  The Board also, in the October 2001 remand, 
requested that the RO obtain additional medical records 
and court documents pertaining to a petition for 
declaratory judgment.  The RO, in response, obtained 
documents showing that the legal claim against the veteran 
had been dismissed, indicating that a declaratory judgment 
was rendered unnecessary.  However, the RO failed to 
obtain the additional medical records.  Nonetheless, the 
Board finds that the records are not probative as to the 
issue of who was driving the vehicle at the time of the 
veteran's accident, and thus are not required in order to 
decide the issue currently before the Board.  Thus, the 
Board is satisfied that the requested development was 
completed to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with 
the remand orders).   The veteran and his representative 
have not made the Board aware of any additional evidence 
that should be obtained prior to appellate review, and the 
Board is satisfied that the requirements under the VCAA 
have been met.  As such, the Board finds that the duty to 
assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92.

Historically, in October 1997, the veteran filed a claim 
for nonservice-connected pension benefits.  An April 1998 
VA administrative decision found that the injuries 
received in a July 8, 1997 motor vehicle accident were the 
result of his own willful misconduct.  The RO found that, 
despite the veteran's contentions that drug and alcohol 
use was not involved in the accident, the medical evidence 
indicated that the veteran tested positive for several 
drugs at the time of the injury and that the police report 
indicated that drinking was a probable contributing 
circumstance.  The RO also found that the police report 
indicated that the veteran was possibly driving at a high 
rate of speed at the time of the accident, which led to 
his inability to control the vehicle, and thus constituted 
conscious wrongdoing with disregard of the probable 
circumstances.  As a result, entitlement to nonservice-
connected pension was denied in a July 1998 rating 
decision.  

The veteran disagreed with the April 1998 administrative 
decision.  In January 1999, a statement of the case was 
issued, and the veteran perfected his appeal.  On the 
veteran's VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran contended that he was not driving at 
the time of the accident and denied that he tested 
positive for drugs other than those taken legally.  He 
also stated that the beer found by the police was 
purchased by the occupant and that the occupant lied about 
who was driving to get money from an insurance company, as 
well as submitted copies of court filings.  A supplemental 
statement of the case was issued in May 1999.  

As mentioned previously, in October 2001, the Board 
remanded the veteran's claim for additional development 
regarding the issues of who was driving when the motor 
vehicle accident which injured the veteran occurred as 
well as the veteran's circumstance at the time of the 
accident.  Following completion of the additional 
development to the extent possible, the RO issued another 
supplemental statement of the case in June 2002.  As the 
RO's determination was unfavorable to the veteran, this 
appeal followed.

According to the law, nonservice-connected pension 
benefits are generally available for a qualifying veteran 
of a period of war if he or she is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of his or her own willful misconduct.   See 
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2002).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  See 38 
C.F.R. § 3.1(n).  "'Proximate cause' is defined as 'that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.'"  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998) citing Black's Law 
Dictionary 1225 (6th ed. 1990).

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See 
38 U.S.C.A. § 1110.  Alcohol use is considered willful 
misconduct where one deliberately drinks a beverage to 
enjoy its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 
38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and 
frequent use of drugs to the point of addiction is 
considered willful misconduct.  Where drugs are used to 
experience their effects, and the effects result 
proximately and immediately in disability or death, the 
disability or death is considered the result of willful 
misconduct.  See 38 C.F.R. § 3.301(c)(3).

According to the evidence of record, the veteran was 
involved in a motor vehicle accident on July 8, 1997.  The 
police report from the Missouri State Police indicates 
that the veteran was driving his Pontiac when the car 
skidded across the roadway, overturned in a ditch, and 
knocked down 40 feet of fence.  The veteran was ejected 
from the vehicle.  The report indicated that probable 
contributing circumstances included drinking and that the 
occupant of the car reported that the veteran was driving.  
The occupant also was quoted as saying that "[the veteran] 
just lost it.  He was flying down the road and punched it, 
and that's when he lost it."  The veteran was airlifted to 
St. John's Regional Health Center.

July 1997 records from St. John's Regional Health Center 
state that the veteran sustained a closed head injury with 
hemorrhage to the right temporal and parietal lobes, as 
well as a fracture and subluxation of C6-C7 with bilateral 
pedicle fracture, as a result of the motor vehicle 
accident, and subsequently developed a chronic subdural 
hematoma.  The subdural hematoma was drained via a burr 
hole.  The veteran's neck fracture was treated via a 
posterior cervical spine fusion of C5-C6 and C6-C7 with 
axis plating.  Treatment notes indicate that the veteran 
briefly lost consciousness after the accident.  The 
records also indicate that the veteran had a history of 
drug and alcohol abuse.  Significantly, the records state 
that the veteran tested positive for alcohol, opiates, 
methamphetamines, and marijuana upon admission, and that 
these substances were present in his "system" at the time 
of his injuries. 

Also of record are court filings related to a petition for 
declaratory judgment as to who was driving the veteran's 
automobile at the time of the accident.  In addition, a 
letter from the veteran's attorney (representing him with 
regard to insurance claims from the motor vehicle 
accident) to the RO indicated that the occupant 
"'claimed'" to be driving, and that the insurance company 
paid $23,955 to the veteran and $1,045 to the occupant.  
The attorney also submitted an affidavit by J. Murphree at 
that time, which indicated that the veteran and the 
occupant were at the home of J. Murphree on the date of 
the accident, left the home in the Pontiac, and that the 
occupant was actually the operator of the Pontiac when 
they left.  Pursuant to the Board remand, the Circuit 
Court of Polk County, Missouri submitted a Stipulation for 
Dismissal with Prejudice indicating that the "matters in 
controversy" between the insurance company, the veteran, 
and the occupant had been dismissed with prejudice to 
their re-filing.

The Board has thoroughly reviewed all the evidence of 
record, and concludes that the preponderance of the 
evidence establishes that the veteran's injuries from the 
July 1997 motor vehicle accident are due to the veteran's 
willful misconduct.  While the Board acknowledges the 
veteran's contentions that he was not intoxicated at the 
time of the accident, and that he was not driving the 
Pontiac at the time of the accident, the Board finds that 
the evidence of record clearly demonstrates otherwise.  In 
this regard, the Board notes that the Missouri State 
Highway Patrol report clearly stated that the veteran was 
driving at the time of the accident and that drinking was 
a probable contributing circumstance.  Likewise, the 
report also included a quote from the occupant of the 
vehicle, which indicated that the veteran may have been 
speeding prior to losing control of the vehicle.  
Furthermore, the treatment records from St. John's 
Regional Health Center, where the veteran was airlifted 
from the accident scene, clearly state that the veteran 
tested positive for alcohol, methamphetamines, marijuana, 
and opiates upon his admission immediately following the 
accident.  In short, the veteran's injuries were a natural 
continuous consequence, or proximate cause, of the 
documented willful misconduct, specifically drinking 
alcohol and abusing drugs while driving at a high rate of 
speed.  See Forshey at 76.  Therefore, the Board finds 
that the preponderance of the evidence shows that the 
veteran's injuries from the July 1997 motor vehicle 
accident were the result of willful misconduct.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.



ORDER

The injuries sustained by the veteran in the July 1997 
motor vehicle accident resulted from the veteran's own 
willful misconduct.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

